Exhibit 99.1 News release via CNW Telbec, Montreal 514-878-2520 Attention Business/Financial Editors: TACA and Volaris choose ACTS for aircraft component maintenance - 2 new 10-year contracts - $200 million estimated revenue Unless noted otherwise, all figures referred to in this press release are in Canadian dollars. MONTREAL, July 9 /CNW Telbec/ - ACTS LP, the aircraft maintenance, repair and overhaul (MRO) subsidiary of ACE Aviation Holdings Inc., today announced that it has concluded new agreements with both TACA International Airlines of El Salvador and Concesionaria Vuela Compania de Aviacion ("Volaris") of Mexico. As per the two agreements, ACTS will provide maintenance, repair and overhaul of components, and related logistics services for both airlines' fleet of Airbus aircraft. Combined, these new contracts represent approximately $200 million of revenue over the 10-year term and will initially cover work for a fleet of 50 aircraft that is forecasted to grow to greater than 100 over the term of the contracts. Work willl begin in September, 2007. "Our recent acquisition of Aeroman in El Salvador strategically positioned us to attract the business of carriers across the Americas. The new business win is the first evidence of the synergies created from this acquisition, proof that our strategy for growth across the Americas is working," said Chahram Bolouri, President and Chief Executive Officer of ACTS. "This is a further endorsement of the skills and experience of our employees." "We are looking forward to working with ACTS as our provider of component MRO services," said Roberto Kriete, President and CEO of TACA International Airlines. "With an excellent service record and extensive experience on the Airbus fleet of aircraft, ACTS will surely provide us with the high level of service and quick turn-times that we need in order to keep our planes in the air." "We are very excited about partnering with ACTS on this service agreement," said Pedro Aspe, Chairman of Volaris. "With a highly respected reputation and wide breadth of knowledge, we look forward to working with ACTS and are eager to have them become an extension of our own maintenance team." "ACTS's revenues for its engine and component business increased significantly in 2006 compared to 2005. With the recent contracts awarded, ACTS anticipates strong revenue growth in these business areas to continue in 2007 and beyond," added Mr. Bolouri. About ACTS Montral-based ACTS LP is a full-service aircraft maintenance, repair and overhaul (MRO) organization that provides airframe, engine and component maintenance and various ancillary services. Along with its subsidiary, Aeromantenimiento S.A. (Aeroman), ACTS services global customers, including Air Canada, Jazz, Air Transat, Airborne Express, Canadian North, Chromalloy, Department of National Defence of Canada, JetBlue, Mexicana, Snecma Services, TACA Airlines, United Airlines and US Airways, and operates major maintenance centres in Canada - Montral, Toronto, Winnipeg and Vancouver - and El Salvador with a combined workforce of some 4,500 employees. About TACA TACA is a leading commercial aviation consortium that integrates Central America with the United States, Canada, Mexico, the Caribbean and South America; serving its customers with 31 Airbus new generation aircraft. It has more than 5,000 employees. TACA operates 135 daily flights, an average 12 hours of flight a day per aircraft, with 93% On Time Performance. During 2006 the airline will have served 3.5 million passengers with a world-class service with Latin taste and expects a sales volume of US$750 million. More information on TACA and its services can be found at www.taca.com. About Volaris With more than a year in operation, Volaris has positioned itself as a commercial aviation leader in the Mexican domestic market with a fleet of 12 Airbus aircraft. It currently offers flights to the main cities in Mexico: Toluca, Aguascalientes, Cancun, Culiacan, Guadalajara, Hermosillo, Leon (Bajio), Los Cabos, Merida, Mexicali, Monterrey, Morelia, Puebla, Tijuana and Villahermosa. Certain statements in this news release may contain forward-looking statements. These forward-looking statements are identified by the use of terms and phrases such as "anticipate", "believe", "could", "estimate", "expect", "intend", "may", "plan", "predict", "project", "will", "would", and similar terms and phrases, including references to assumptions. Such statements may involve but are not limited to comments with respect to strategies, expectations, planned operations or future actions.
